08-15-00093-CR



                               ERIKA C. WRIGHT, CSR
                                Official Court Reporter
                                  210th District Court
                                                                           FILED IN
                                 546-2130 Ext. 3600                 8th COURT OF APPEALS
                                ewright@epcounty.com                    EL PASO, TEXAS
                                                                    6/15/2015 9:42:03 AM
June 15, 2015                                                           DENISE PACHECO
Denise Pacheco, Clerk                                                       Clerk
Court of Appeals
Eighth District of Texas
500 East San Antonio Street, Suite 1203
El Paso, Texas 79901

Re: The State of Texas vs. Jaime Alberto Sanchez
Trial Court Case Number: 20060D01366
Court of Appeals number: 08-15-00093-CR


Dear Ms. Pacheco,

I, Erika Wright, received a notice of appeal and request for record in the above-styled
and referenced cause. The transcript was due May 20th. I was instructed by the Court
of Appeals to notify if arrangements have been made or not by the 13th of June. No
arrangements have been made thus far regarding this record.

Please contact me with any questions regarding this matter.


/s/Erika C. Wright
Erika C. Wright, CSR
Official Court Reporter
210th District Court